DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 28 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.
Applicant’s election without traverse of invention I in the reply filed on 11/15/2022 is acknowledged.
Claim Objections
Claims 26 and 32 is objected to because of the following informalities:  
Regarding claim 26, the recitation of “a thermal printer” in line 1 refers to a previously recited limitation.
Regarding claim 32, the recitation of “a thermal printer” in line 1 refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9, 20-27 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0039651 A1) in view of Ishikawa et al. (US 2013/0021421 A1) and Yamamura et al. (JP 0834163 A).
Yamaguchi et al. teach the following claimed limitations:
Regarding claim 1, a cartridge (tape cassette 21 of embodiment 5, FIG. 58) for use with a thermal printer (tape printer 1, FIG. 58) comprising:
a cartridge case (cassette housing part 8, FIG. 58);
a first supply portion retained in the cartridge case and including a heat-sensitive medium defining a thickness in a thickness direction (a heat-sensitive tape 152 and a double-sided adhesive tape 53 are accommodated whereas no ink ribbon is accommodated in the tape cassette of Embodiment 5, [0399], FIG. 58, the heat-sensitive tape 152 has a certain thickness in the thickness direction), the heat-sensitive medium having a first surface and a second surface opposite each other in the thickness direction (the two opposite surfaces of the heat-sensitive tape 152 in the thickness direction, FIG. 58); and
a second supply portion retained in the cartridge case and including an adhesive medium (double-sided adhesive tape 53, FIG. 58),
wherein the heat-sensitive medium comprises: 
a base material having visible light transmittance (a film tape 51 which is a printing tape made of a transparent tape, [0179]), and
wherein the cartridge case comprises:
an opening through which the heat-sensitive medium conveyed from the first supply portion is configured to be exposed to an outside of the cartridge case (opening 22, FIGs. 3, 58); and
a guide part positioned downstream of the opening in a conveying direction of the heat-sensitive medium, the guide part being configured to guide the heat-sensitive medium and the adhesive medium bonded to a second surface of the heat-sensitive medium (guide part between tape sub roller 11 and cutter unit 30, FIG. 58).
Regarding claim 20, the first supply portion is a first supply roll which is a roll of the heat-sensitive medium (tape spool 54, FIG. 58).
Regarding claim 22, the second supply portion is a second supply roll which is a roll of the adhesive medium.
Regarding claim 23, the adhesive medium has an adhesive surface to be bonded to the heat-sensitive medium, and another adhesive surface opposite the adhesive surface (double-sided adhesive tape 53, [0399], FIG. 58, two adhesive surfaces for double-sided adhesive tape), and
wherein the second supply roll is configured by winding the adhesive medium such that the adhesive surface is positioned on an inside of the another adhesive surface (one of the two adhesive surfaces would be positioned on an inside of tape spool 56, FIG. 58).
Regarding claim 24, the cartridge case further comprises a support part positioned between the opening and the guide part in the conveying direction, the support part being configured to support the adhesive medium while the adhesive medium is superposed over the second surface of the heat-sensitive medium (the double-sided adhesive tape 53 is pressed and adhered against the heat-sensitive tape 152 by the tape feed roller 63 and the tape sub-roller 11, [0402], FIG. 58), and
wherein the support part supporting the adhesive medium is positioned opposite the heat-sensitive medium with respect to the adhesive medium in the thickness direction (double-sided adhesive tape 53 is laminated onto heat-sensitive tape 152, FIG. 58).
Regarding claim 25, the support part is a roller rotatably supported by the cartridge case (tape feed roller 63, FIG. 58).
Regarding claim 26, a thermal printer (tape printer 1, FIG. 58) comprising:
a cartridge attachment portion to which the cartridge is detachably attachable (cassette housing part 8, FIG. 58); and 
a thermal head configured to heat the heat-sensitive medium exposed to an outside of the cartridge case through the opening while the cartridge is attached to the cartridge attachment portion (thermal head 9, FIG. 58).
Regarding claim 27, a controller configured to control the thermal head (control circuit 80, FIG. 17), 
wherein the thermal head includes a plurality of heating elements (thermal head 9 has heating elements R1 to Rn, [0171]), the controller being configured to selectively heat the heating elements to form an inverted image in the heat-sensitive medium, the inverted image being formed by flipping an image to be formed on the heat-sensitive medium when viewed in a direction from the thermal head toward the heat-sensitive medium (controlling electric conduction to the individual heating elements of the thermal head 9, [0233], the image appears inverted when viewed from the opposite side of the tape).
Regarding claim 30, a medium for use with a thermal printer (heat-sensitive tape 152 for use with tape printer 1, FIG. 58), the medium comprising: 
a base material having visible light transmittance (a film tape 51 which is a printing tape made of a transparent tape, [0179]).
Regarding claim 31, an adhesive medium (double-sided adhesive tape 53, FIG. 58).
Regarding claim 32, a method for creating a laminated medium with the thermal printer (method for creating printed label tape 28 with tape printer 1, FIG. 58), the method comprising:
performing printing on the medium through application of heat to a surface of the medium (application of heat using thermal head 9, FIG. 58); and
bonding an adhesive medium to the surface of the medium to create the laminated medium (double-sided adhesive tape 53 is laminated onto heat-sensitive tape 152, FIG. 58).
Yamaguchi et al. do not teach the following claimed limitations:
Further regarding claim 1, wherein the heat-sensitive medium comprises the base material constituting the first surface; a plurality of heat-sensitive layers having visible light transmittance, the plurality of heat-sensitive layers comprising; a first heat-sensitive layer configured to produce a first color when heated above a first temperature; and a second heat-sensitive layer configured to produce a second color when heated above a second temperature higher than the first temperature; and  at least one heat-insulating layer having visible light transmittance and including a first heat-insulating layer, wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer are stacked in a recited order in the thickness direction, and
wherein the adhesive medium is positioned opposite the base material with respect to the plurality of heat-sensitive layers.
Regarding claim 2, wherein the plurality of heat-sensitive layers further comprises a third heat-sensitive layer configured to produce a third color when heated above a third temperature higher than the second temperature, wherein the at least one heat-insulating layer further comprises a second heat-insulating layer, and wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer, the second heat-insulating layer and the third heat-sensitive layer are stacked in a recited order in the thickness direction.
Regarding claim 3, the first color is cyan, the second color is magenta, and the third color is yellow.
Regarding claim 4, the adhesive medium comprises: a double-sided adhesive medium; and a release paper affixed to the double-sided adhesive medium.
Regarding claim 9, the base material is a resin film.
Regarding claim 21, the first supply roll is configured by winding the heat-sensitive medium with the plurality of heat-sensitive layers positioned on an inside of the base material.
Further regarding claim 23, the adhesive medium has the adhesive surface to be bonded to the second surface of the heat-sensitive medium.
Further regarding claim 26, the thermal head being positioned opposite the base material with respect to the plurality of heat-sensitive layers in the thickness direction while the cartridge is attached to the cartridge attachment portion.
Further regarding claim 30, the medium comprising: 
a plurality of heat-sensitive layers having visible light transmittance, the plurality of heat-sensitive layers comprising: 
a first heat-sensitive layer configured to produce a first color when heated above a first temperature; and 
a second heat-sensitive layer configured to produce a second color when heated above a second temperature higher than the first temperature; and 
at least one heat-insulating layer having visible light transmittance and including a first heat-insulating layer, 
wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer are stacked in a recited order in a thickness direction of the medium.
Further regarding claim 31, the base material, the first heat-sensitive layer, the first heat-insulating layer, the second heat-sensitive layer and the adhesive medium are stacked in a recited order in the thickness direction of the medium.
Further regarding claim 32, the surface being opposite the base material with respect to the heat-sensitive layers.
Ishikawa et al. teach the following claimed limitations:
Further regarding claim 1, wherein a heat-sensitive medium comprises: a base material (base material 2, FIG. 1); a plurality of heat-sensitive layers having visible light transmittance (cyan, magenta, yellow and black coloring layers 3, 4, 5, 6, [0017], FIG. 1, heating temperature levels and time durations necessary for color development, [0020], FIGs. 2-3), the plurality of heat-sensitive layers comprising; a first heat-sensitive layer configured to produce a first color when heated above a first temperature (cyan coloring layer 3, FIGs. 1-3); and a second heat-sensitive layer configured to produce a second color when heated above a second temperature higher than the first temperature (magenta coloring layer 4, FIGs. 1-3); and at least one heat-insulating layer having visible light transmittance and including a first heat-insulating layer (intermediate layers 8, FIG. 1, intermediate layers 8 are made of flexible heat-insulating material, [0056]), wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer are stacked in a recited order in the thickness direction (FIG. 1) for the purpose of printing on a multi-colored heat-sensitive label.
Further regarding claim 2, wherein the plurality of heat-sensitive layers further comprises a third heat-sensitive layer configured to produce a third color when heated above a third temperature higher than the second temperature (yellow coloring layer 5, FIGs. 1-3), wherein the at least one heat-insulating layer further comprises a second heat-insulating layer (intermediate layers 8, FIG. 1, intermediate layers 8 are made of flexible heat-insulating material, [0056]), and wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer, the second heat-insulating layer and the third heat-sensitive layer are stacked in a recited order in the thickness direction (FIG. 1) for the purpose of printing on a multi-colored heat-sensitive label.
Further regarding claim 3, the first color is cyan (cyan coloring layer 3, FIGs. 1-3), the second color is magenta (magenta coloring layer 4, FIGs. 1-3), and the third color is yellow (yellow coloring layer 5, FIGs. 1-3) for the purpose of printing on a multi-colored heat-sensitive label.
Further regarding claim 21, a supply roll configured by winding the heat sensitive medium with the plurality of heat-sensitive layers positioned on the side of the thermal head (thermal head 102, FIG. 6) for the purpose of effectively heating the heat-sensitive layers, the plurality of heat-sensitive layers being positioned on an inside of the base material for protecting the heat-sensitive layers.
Further regarding claim 26, a thermal head being positioned opposite the base material with respect to the plurality of heat-sensitive layers in the thickness direction (thermal head 102, FIG. 6) for the purpose of effectively heating the heat-sensitive layers.
Further regarding claim 30, a medium comprising: a plurality of heat-sensitive layers having visible light transmittance (cyan, magenta, yellow and black coloring layers 3, 4, 5, 6, [0017], FIG. 1, heating temperature levels and time durations necessary for color development, [0020], FIGs. 2-3), the plurality of heat-sensitive layers comprising: a first heat-sensitive layer configured to produce a first color when heated above a first temperature (cyan coloring layer 3, FIGs. 1-3); and a second heat-sensitive layer configured to produce a second color when heated above a second temperature higher than the first temperature (magenta coloring layer 4, FIGs. 1-3); and at least one heat-insulating layer having visible light transmittance and including a first heat-insulating layer (intermediate layers 8, FIG. 1, intermediate layers 8 are made of flexible heat-insulating material, [0056]), wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer are stacked in a recited order in a thickness direction of the medium (FIG. 1) for the purpose of printing on a multi-colored heat-sensitive label.
Further regarding claim 31, wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer are stacked in a recited order in a thickness direction of the medium (FIG. 1) for the purpose of printing on a multi-colored heat-sensitive label.
Further regarding claim 32, a surface being opposite the base material with respect to the heat-sensitive layers (thermal head 102, FIG. 6) for the purpose of effectively heating the heat-sensitive layers.
Yamamura et al. teach the following claimed limitations:
Further regarding claim 1, wherein an adhesive medium is positioned opposite a base material with respect to a heat-sensitive layer (support 3 having pressure-sensitive adhesive layers 8a and 8b is positioned opposite substrate 4 with respect to thermosensitive coloring layer 5, FIG. 1) for the purpose of protecting the printed patterns on the heat-sensitive layer.
Further regarding claim 4, the adhesive medium comprises: a double-sided adhesive medium (pressure-sensitive adhesive layers 8a and 8b on both sides of thin base material 7, FIG. 1); and a release paper affixed to the double-sided adhesive medium (release liner 9, FIG. 1) for the purpose of adhering on both sides when the adhesive layers are released.
Further regarding claim 9, the base material is a resin film (base material is a transparent plastic film, [0026]) for the purpose of having a flexible base.
Further regarding claim 23, an adhesive medium has an adhesive surface to be bonded to coloring layer surface of a heat-sensitive medium (support 3 having pressure-sensitive adhesive layers 8a and 8b is positioned opposite substrate 4 with respect to thermosensitive coloring layer 5, FIG. 1) for the purpose of protecting the printed patterns on the heat-sensitive layer.
Further regarding claim 31, a heat-sensitive layer and an adhesive medium are stacked in a recited order in the thickness direction of the medium (support 3 having pressure-sensitive adhesive layers 8a and 8b is positioned opposite substrate 4 with respect to thermosensitive coloring layer 5, FIG. 1) for the purpose of protecting the printed patterns on the heat-sensitive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the heat-sensitive medium comprises: a base material having visible light transmittance, the base material constituting the first surface; a plurality of heat-sensitive layers having visible light transmittance, the plurality of heat-sensitive layers comprising; a first heat-sensitive layer configured to produce a first color when heated above a first temperature; and a second heat-sensitive layer configured to produce a second color when heated above a second temperature higher than the first temperature; and at least one heat-insulating layer having visible light transmittance and including a first heat-insulating layer, wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer are stacked in a recited order in the thickness direction; the adhesive medium is positioned opposite the base material with respect to the plurality of heat-sensitive layers; the plurality of heat-sensitive layers further comprises a third heat-sensitive layer configured to produce a third color when heated above a third temperature higher than the second temperature, the at least one heat-insulating layer further comprises a second heat-insulating layer, the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer, the second heat-insulating layer and the third heat-sensitive layer are stacked in a recited order in the thickness direction; the first color is cyan, the second color is magenta, and the third color is yellow; he adhesive medium comprises: a double-sided adhesive medium; and a release paper affixed to the double-sided adhesive medium; the base material is a resin film; the first supply roll is configured by winding the heat-sensitive medium with the plurality of heat-sensitive layers positioned on an inside of the base material; the adhesive medium has the adhesive surface to be bonded to the second surface of the heat-sensitive medium; the thermal head being positioned opposite the base material with respect to the plurality of heat-sensitive layers in the thickness direction while the cartridge is attached to the cartridge attachment portion; the medium comprising: a plurality of heat-sensitive layers having visible light transmittance, the plurality of heat-sensitive layers comprising: a first heat-sensitive layer configured to produce a first color when heated above a first temperature; and a second heat-sensitive layer configured to produce a second color when heated above a second temperature higher than the first temperature; and at least one heat-insulating layer having visible light transmittance and including a first heat-insulating layer, wherein the base material, the first heat-sensitive layer, the first heat-insulating layer, and the second heat-sensitive layer are stacked in a recited order in a thickness direction of the medium; the base material, the first heat-sensitive layer, the first heat-insulating layer, the second heat-sensitive layer and the adhesive medium are stacked in a recited order in the thickness direction of the medium; the surface being opposite the base material with respect to the heat-sensitive layers, as taught by Ishikawa et al. and Yamamura et al., into Yamaguchi et al. for the purposes of printing on a multi-colored heat-sensitive label and protecting the printed patterns on the heat-sensitive layer; adhering on both sides when the adhesive layers are released; having a flexible base; effectively heating the heat-sensitive layers and protecting the heat-sensitive layers.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0039651 A1) as modified by Ishikawa et al. (US 2013/0021421 A1) and Yamamura et al. (JP 0834163 A) as applied to claim 4 above, and further in view of Hioki (US 2009/0236429 A1).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. do not teach the following claimed limitations:
Regarding claim 5, the release paper is formed with a score line, and the double-sided adhesive medium is continuous across the score line.
Hioki teaches the following claimed limitations:
Further regarding claim 5, a release paper is formed with a score line, and a double-sided adhesive medium is continuous across the score line (half-cut line HC, FIGs. 6A-6B, [0082], tag tape 101 being continuous across the half-cut line HC) for the purpose of facilitating the removal of the release paper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the release paper is formed with a score line, and the double-sided adhesive medium is continuous across the score line, as taught by Hioki, into Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. for the purpose of facilitating the removal of the release paper.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0039651 A1) as modified by Ishikawa et al. (US 2013/0021421 A1) and Yamamura et al. (JP 0834163 A) as applied to claim 4 above, and further in view of Heyse et al. (US 2007/0098473 A1).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. teach the following claimed limitations:
Regarding claim 7, the heat-sensitive medium further comprises an overcoat layer capable of transmitting more blue visible light than yellow visible light (overcoating layer 9, FIG. 1, this overcoating layer is capable of being tailored to transmit more blue visible light than yellow visible light as known in the art, Ishikawa et al.), the overcoat layer being provided opposite the base material with respect to the plurality of heat-sensitive layers (overcoating layer 9 being provided opposite the base material 2 with respect to the coloring layers 3, 4, 5, FIG. 1, Ishikawa et al.).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. do not teach the following claimed limitations:
Regarding claim 6, the double-sided adhesive medium is white.
Regarding claim 8, the double-sided adhesive medium comprises a colored sheet, and adhesive layers formed on both surfaces of the sheet.
Heyse et al. teach the following claimed limitations:
Further regarding claim 6, a double-sided adhesive medium is white (white film 192, FIG. 10b) for the purpose of providing a white background.
Further regarding claim 8, the double-sided adhesive medium comprises a colored sheet, and adhesive layers formed on both surfaces of the sheet (white film 192, FIG. 10b, adhesive layers 190, 193 formed on both surfaces of the white film 192) for the purpose of providing a white background.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the double-sided adhesive medium is white; the double-sided adhesive medium comprises a colored sheet, and adhesive layers formed on both surfaces of the sheet, as taught by Heyse et al., into Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. for the purpose of providing a white background.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0039651 A1) as modified by Ishikawa et al. (US 2013/0021421 A1) and Yamamura et al. (JP 0834163 A) as applied to claim 9 above, and further in view of Chikami (US 2002/0122920 A1).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. do not teach the following claimed limitations:
Regarding claim 10, the resin film is a foamed resin film having gas bubbles trapped therein.
Regarding claim 11, the resin film is a polyethylene terephthalate PET film.
Chikami teaches the following claimed limitations:
Further regarding claim 10, the resin film is a foamed resin film having gas bubbles trapped therein (the substrate includes polyethylene terephthalate and foams thereof, [0137]) for the purpose of having a flexible base.
Regarding claim 11, the resin film is a polyethylene terephthalate PET film (the substrate includes polyethylene terephthalate and foams thereof, [0137]) for the purpose of having a flexible base.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the resin film is a foamed resin film having gas bubbles trapped therein; the resin film is a polyethylene terephthalate PET film, as taught by Chikami, into Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. for the purpose of having a flexible base.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0039651 A1) as modified by Ishikawa et al. (US 2013/0021421 A1) and Yamamura et al. (JP 0834163 A) as applied to claim 1 above, and further in view of Nemoto et al. (US 2020/0117122 A1).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. teach the following claimed limitations:
Regarding claim 13, the at least one heat-insulating layer includes a plurality of heat-insulating layers (intermediate layers 8, FIG. 1, intermediate layers 8 are made of flexible heat-insulating material, [0056], Ishikawa et al.).
Regarding claim 15, the at least one heat-insulating layer includes a plurality of heat-insulating layers (intermediate layers 8, FIG. 1, intermediate layers 8 are made of flexible heat-insulating material, [0056], Ishikawa et al.).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. do not teach the following claimed limitations:
Regarding claim 12, the base material has a thermal conductivity lower than a thermal conductivity of the first heat-insulating layer.
Further regarding claim 13, the base material has a thermal conductivity lower than a thermal conductivity of one of the plurality of heat-insulating layers.
Regarding claim 14, the base material has a thickness greater than a thickness of the first heat-insulating layer.
Further regarding claim 15, the base material has a thickness greater than a thickness of one of the plurality of heat-insulating layers.
Nemoto et al. teach the following claimed limitations:
Further regarding claim 12, a base material has a thermal conductivity lower than a thermal conductivity of a heat-insulating layer (the thickness of the base material 11 is set to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 5.00 W/m/K, [0051], FIG. 2, the thickness of the intermediate layer 14 is set to 7 to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 50 W/m/K, [0057]) for the purpose of retaining heat longer in the base material.
Further regarding claim 13, a base material has a thermal conductivity lower than a thermal conductivity of a heat-insulating layer (the thickness of the base material 11 is set to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 5.00 W/m/K, [0051], FIG. 2, the thickness of the intermediate layer 14 is set to 7 to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 50 W/m/K, [0057]) for the purpose of retaining heat longer in the base material.
Further regarding claim 14, a base material has a thickness greater than a thickness of a heat-insulating layer (the thickness of the base material 11 is set to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 5.00 W/m/K, [0051], FIG. 2, the thickness of the intermediate layer 14 is set to 7 to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 50 W/m/K, [0057]) for the purpose of providing strength support for the label.
Further regarding claim 15, a base material has a thickness greater than a thickness of a heat-insulating layer (the thickness of the base material 11 is set to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 5.00 W/m/K, [0051], FIG. 2, the thickness of the intermediate layer 14 is set to 7 to 100 m and the thermal conductivity ratio thereof is set to 0.01 to 50 W/m/K, [0057]) for the purpose of providing strength support for the label.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the base material has a thermal conductivity lower than a thermal conductivity of the first heat-insulating layer; the base material has a thermal conductivity lower than a thermal conductivity of one of the plurality of heat-insulating layers; the base material has a thickness greater than a thickness of the first heat-insulating layer; the base material has a thickness greater than a thickness of one of the plurality of heat-insulating layers, as taught by Nemoto et al., into Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. for the purposes of retaining heat longer in the base material; providing strength support for the label.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2012/0039651 A1) as modified by Ishikawa et al. (US 2013/0021421 A1) and Yamamura et al. (JP 0834163 A) as applied to claim 1 above, and further in view of Shimbo et al. (US 6,265,344 B1).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. teach the following claimed limitations:
Regarding claim 17, the at least one heat-insulating layer includes a plurality of heat-insulating layers (intermediate layers 8, FIG. 1, intermediate layers 8 are made of flexible heat-insulating material, [0056], Ishikawa et al.).
Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. do not teach the following claimed limitations:
Regarding claim 16, the base material has an ultraviolet light transmittance lower than an ultraviolet light transmittance of the first heat-insulating layer.
Further regarding claim 17, the base material has an ultraviolet light transmittance lower than an ultraviolet light transmittance of one of the plurality of heat-insulating layers.
Regarding claim 18, the base material has a refractive index higher than a refractive index of the at least one heat-insulating layer.
Regarding claim 19, the base material has a refractive index lower than a refractive index of the at least one heat-insulating layer.
Shimbo et al. teach the following claimed limitations:
Further regarding claim 16, a base material has an ultraviolet light transmittance lower than an ultraviolet light transmittance of a heat-insulating layer (it is preferable to determine the resin material for use in the thermosensitive recording layer or the protective layer so that the ratio of the refractive index of each resin material of the recording layer or the protective layer to that of the transparent support may be in the range of 0.8 to 1.2, column 18 lines 46-55, the transmittance is directly related to the refractive index) for the purpose of improving transparency.
Further regarding claim 17, a base material has an ultraviolet light transmittance lower than an ultraviolet light transmittance of a heat-insulating layer (it is preferable to determine the resin material for use in the thermosensitive recording layer or the protective layer so that the ratio of the refractive index of each resin material of the recording layer or the protective layer to that of the transparent support may be in the range of 0.8 to 1.2, column 18 lines 46-55, the transmittance is directly related to the refractive index) for the purpose of improving transparency.
Further regarding claim 18, a base material has a refractive index higher than a refractive index of at least one heat-insulating layer (it is preferable to determine the resin material for use in the thermosensitive recording layer or the protective layer so that the ratio of the refractive index of each resin material of the recording layer or the protective layer to that of the transparent support may be in the range of 0.8 to 1.2, column 18 lines 46-55) for the purpose of improving transparency.
Further regarding claim 19, the base material has a refractive index lower than a refractive index of at least one heat-insulating layer (it is preferable to determine the resin material for use in the thermosensitive recording layer or the protective layer so that the ratio of the refractive index of each resin material of the recording layer or the protective layer to that of the transparent support may be in the range of 0.8 to 1.2, column 18 lines 46-55) for the purpose of improving transparency.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the base material has an ultraviolet light transmittance lower than an ultraviolet light transmittance of the first heat-insulating layer; the base material has an ultraviolet light transmittance lower than an ultraviolet light transmittance of one of the plurality of heat-insulating layers; the base material has a refractive index higher than a refractive index of the at least one heat-insulating layer; the base material has a refractive index lower than a refractive index of the at least one heat-insulating layer, as taught by Shimbo et al., into Yamaguchi et al. as modified by Ishikawa et al. and Yamamura et al. for the purpose of improving transparency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8 December 2022
/KENDRICK X LIU/Examiner, Art Unit 2853                                                                                                                                                                                                        

/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852